DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Invention I (claims 1-4, 10, and 11) in the reply filed on 02/01/2021 is acknowledged.  The arguments filed have been considered but are not found persuasive.  The processes of Inventions II and III are patentably distinct methods that require different process steps, reagents, and parameters; have different purposes; and/or produce different products.  Inventions II and I are related as process of making and product made where the process as claimed can be used to make another and materially different product including different species of genetically engineered bacteria.  Inventions I and III are related as product and process of use where the product as claimed can be used in a materially different process of using that product such as using the genetically engineered bacteria in a recombinant process to produce a recombinant polypeptide.  Restriction for examination purposes is proper because all of the inventions are independent or distinct for the reasons of record and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Claims 5-9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-4, 10, and 11 are under consideration in this Office Action. 


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4, 10, and 11 recite the phrase “genetically engineered bacteria” which renders the claims vague and indefinite since it is unclear if the claims are directed toward a plurality of bacterium or a single bacterium such as E coli W3110 as disclosed in the specification

Claim 1 recites the phrase “A genetically engineered bacteria used for producing uridine, wherein, the genetically engineered bacteria was constructed as follows” which renders the claim vague and indefinite since it is unclear if the claim is directed toward a plurality of bacterium or a single bacterium such as  E coli W3110 as disclosed in the specification. 
Claim 1 recites the phrase “heterologously expressing pyrimidine nucleoside operon sequence pyrBCAKDFE as shown in SEQ ID NO:1 on the genome of E coli prompted by strong promoter Ptrc to reconstruct the pathway of uridine synthesis” which renders the claim vague and indefinite since the meaning of the phrase “prompted by strong promoter” is not known, the nucleotide sequence SEQ ID NO of the promoter Ptrc is not known and not recited in the claim, and it is unclear if the operon sequence pyrBCAKDFE is integrated into the genome the E coli bacterium or any other bacterial cell.  For examination purposes it is assumed that the pyrBCAKDFE as shown in SEQ ID NO:1 is integrated into any genome of any bacterial cell.
Claim 1 recites the phrase “overexpressing the autologous prsA gene coding PRPP 
Claim 1 recites the phrase “deficiency of uridine kinase, uridine phosphorylase, ribonucleoside hydrolase, homoserine dehydrogenase I and ornithine carbamoyltransferase” which renders the claim vague and indefinite since the meaning of the phrase is not known and it is unclear if the genes encoding the recited enzymes are deleted and/or knocked out. Dependent claims 1-4, 10, and 11 are also rejected because they do not correct the defects.

Claim 2 recites the phrase “gene fragment Ptrc-prsA” which renders the claim vague and indefinite since the nucleotide sequence SEQ ID NO of the promoter Ptrc and the nucleotide sequence SEQ ID NO of the prsA gene are not known and not recited in the claim.

Claims 3 and 10 recite the phrase “wherein, the host cell of the genetically engineered bacteria is E. coli W3110” which renders the claim vague and indefinite since the meaning of the phrase is not known and the phrase “the host cell” is not recited in claim 1 or 2. 



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
It is apparent that the bacterial strains E. coli W3110 and B. subtilis CGMCC No.11775 are required to practice the claimed invention.  As such the bacterial strains recited in claims 3, 4, 10, and 11 must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC § 112, first paragraph, may be satisfied by a deposit of the bacterial strains.  The process disclosed in the specification to make and/or obtain the bacterial strains E. coli W3110 and B. subtilis CGMCC No.11775does not appear to be repeatable.  It is not apparent if the source materials to make the bacterial strains E. coli W3110 and B. subtilis CGMCC No.11775 are both known and readily available to the public. 
Applicants’ referral to deposit numbers CGMCC No.11775 is noted but is considered insufficient assurance that all of the conditions of 37 CFR 1.801-1.809 have been met since there is no indication in the specification as to public availability.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by the applicant, or a statement by an attorney of record over his/her signature and registration number, stating that the specific microorganism has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, the applicant may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his/her signature and registration number, showing that:
(1)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(2)	all restriction upon availability to the public will be irrevocably removed upon granting of the patent;
(3)	the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
.


8.	Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of genetically engineered bacterial cells used for producing uridine constructed as follows: heterologously expressing pyrimidine nucleoside operon sequence pyrBCAKDFE as shown in SEQ ID NO:1 into the genome of any bacterial cell prompted by strong promoter Ptrc of any nucleotide sequence to reconstruct the pathway of uridine synthesis; overexpressing a genus of autologous prsA genes coding PRPP synthases by integration of another copy of prsA gene promoted by strong promoter Ptrc of any nucleotide sequence on the genome; and deficiency of uridine kinase, uridine phosphorylase, ribonucleoside hydrolase, homoserine dehydrogenase I and ornithine carbamoyltransferase.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a 
The specification as originally filed does not disclose by actual reduction to practice a representative number of species encompassed by the claimed genus of genetically engineered bacterial cells used for producing uridine.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which nucleotide sequences of the promoter Ptrc correlate with promoting expression of any gene.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with PRPP synthase activity.  The specification as originally filed only discloses a genetically engineered E. coli cell comprising the pyrimidine nucleoside operon sequence pyrBCAKDFE comprising the nucleotide sequence of SEQ ID NO:1 ligated to promoter Ptrc comprising the nucleotide sequence of SEQ ID NO: 2 that is integrated into the yghX locus on the genome of the E coli cell; deletion of the the udk, udp, rihA, rihB and rihC genes to block uridine degradation pathways; autologous prsA gene comprising the nucleotide sequence of SEQ ID NO: 3 coding for PRPP synthase ligated to promoter Ptrc comprising the nucleotide sequence of SEQ ID NO: 2 that is integrated into the trpR locus on the genome of the E coli cell.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of genetically engineered bacterial cells used for producing uridine constructed as follows: heterologously expressing pyrimidine nucleoside operon sequence pyrBCAKDFE as shown in SEQ ID NO:1 into the genome of any bacterial cell prompted by strong promoter Ptrc of any nucleotide sequence to reconstruct the pathway of uridine synthesis; overexpressing a genus of autologous prsA genes coding PRPP synthases by integration of another copy of prsA gene promoted by strong promoter Ptrc of any nucleotide sequence on the genome; and deficiency of uridine kinase, uridine phosphorylase, ribonucleoside hydrolase, .


9.	Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically engineered E. coli cell comprising the pyrimidine nucleoside operon sequence pyrBCAKDFE comprising the nucleotide sequence of SEQ ID NO:1 ligated to promoter Ptrc comprising the nucleotide sequence of SEQ ID NO: 2 that is integrated into the yghX locus on the genome of the E coli cell; deletion of the udk, udp, rihA, rihB and rihC genes to block uridine degradation pathways; autologous prsA gene comprising the nucleotide sequence of SEQ ID NO: 3 encoding for PRPP synthase ligated to promoter Ptrc comprising the nucleotide sequence of SEQ ID NO: 2 that is integrated into the trpR locus on the genome of the E coli cell; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant 
The nature and breadth of the claims encompass any genetically engineered bacterial cell used for producing uridine constructed as follows: heterologously expressing pyrimidine nucleoside operon sequence pyrBCAKDFE as shown in SEQ ID NO:1 into the genome of any bacterial cell prompted by strong promoter Ptrc of any nucleotide sequence to reconstruct the pathway of uridine synthesis; overexpressing any of autologous prsA gene coding PRPP synthase by integration of another copy of prsA gene promoted by strong promoter Ptrc of any nucleotide sequence on the genome; and deficiency of uridine kinase, uridine phosphorylase, ribonucleoside hydrolase, homoserine dehydrogenase I and ornithine carbamoyltransferase.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed genetically engineered bacterial cells and enzymes used for producing uridine, which is not guidance for making and/or using the claimed invention.
The specification provides guidance, prediction, and working examples for a genetically engineered E. coli cell comprising the pyrimidine nucleoside operon sequence pyrBCAKDFE comprising the nucleotide sequence of SEQ ID NO:1 ligated to promoter Ptrc comprising the nucleotide sequence of SEQ ID NO: 2 that is integrated into the yghX locus on the genome of the E coli cell; deletion of the udk, udp, rihA, rihB and rihC genes to block uridine degradation pathways; autologous prsA gene comprising the nucleotide sequence of SEQ ID NO: 3 coding for PRPP synthase ligated to promoter Ptrc comprising the nucleotide sequence of SEQ ID NO: 2 that is integrated into the trpR locus on the genome of the E coli cell.  The specification, however, does not provide guidance, prediction, and working examples for making and/or using 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for any bacterial cell; transforming the bacterial cell with the pyrimidine nucleoside operon sequence pyrBCAKDFE comprising the nucleotide sequence of SEQ ID NO:1; deleting any udk, udp, rihA, rihB and rihC genes of any nucleotide sequence; searching and screening for any gene encoding PRPP synthase and transforming the bacterial cell with the gene encoding PRPP synthase; and determining whether the bacterial cell can produce uridine.
 	Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-4, 10, and 11 are also rejected because they do not correct the defect.



Conclusion

10.	No claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652